Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 1 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 2 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 3 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 4 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 5 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 6 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 7 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 8 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 9 of 10
Case 2:20-bk-17433-VZ   Doc 307 Filed 08/20/21 Entered 08/20/21 14:18:38   Desc
                         Main Document    Page 10 of 10
